FILED
                              NOT FOR PUBLICATION                           JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DAVID MADDOX,                                    No. 08-17374

                Plaintiff - Appellant,           D.C. No. 1:02-cv-05225-DLB

   v.
                                                 MEMORANDUM *
CALIFORNIA DEPARTMENT OF
CORRECTIONS AND
REHABILITATION; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                     Dennis L. Beck, Magistrate Judge,** Presiding

                            Submitted December 15, 2009 ***


Before:         GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
            Pursuant to 28 U.S.C. § 636(c)(1), the parties consented to proceed
before a magistrate judge.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PDM/Research
       David Maddox, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction pursuant to 28

U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

       The district court properly granted summary judgment on the claims against

defendants Neubarth and Huang because Maddox failed to raise a genuine issue of

material fact as to whether their treatment of his leg problems constituted

deliberate indifference. See id. at 1059-60 (concluding that a difference of opinion

concerning the appropriate course of treatment generally does not amount to

deliberate indifference).

       The district court properly granted summary judgment on the claims against

defendant Lewis because Maddox failed to present any evidence supporting his

claim that Lewis violated his constitutional rights. See Leer v. Murphy, 844 F.2d
628, 622-33 (9th Cir. 1988) (explaining that a state official is liable under § 1983

only if his actions cause the deprivation of a constitutional right).

       Maddox’s remaining contentions are unpersuasive.

       Maddox’s pending motion is denied.

       AFFIRMED.


PDM/Research                                2                                   08-17374